EXAMINER'S AMENDMENT
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with M. Brad Lawrence on 12/13/2021.

The application has been amended as follows: 
	In Claim 1, at Line 17, change “said outer surface” to --an outer surface--
	In Claim 1, at Line 20-21, change “said external surface” to --said outer surface--
	In Claim 2, at Line 17, change “said outer surface” to --an outer surface--
	In Claim 2, at Line 21-22, change “said external surface” to --said outer surface--
	In Claim 3, at Line 2, insert --inwardly-- before “tapered portions”
	In Claim 5, at Line 1, change “said channel or channels” to --said at least one channel--
	In Claim 5, at Line 3, change “the nu” to --the nut--
	In Claim 6, at Line 1, change “said channel or channels comprise” to --said at least one channel comprises--
	In Claim 6, at Line 2, delete “wherein the channel or channels comprise”
	In Claim 7, at Line 1, change “said channel or channels comprise” to --said at least one channel comprises--
	In Claim 11, at Line 15, change “said outer surface” to --an outer surface--
	In Claim 11, at Line 18, change “said external surface” to --said outer surface--
	In Claim 12, at Line 16, change “said outer surface” to --an outer surface--
	In Claim 12, at Line 19, change “said external surface” to --said outer surface--
	
	Delete claim 20 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
As to Claim 1, the closest prior art is considered to be US 2012/0060636 to Dewhirst (“Dewhirst”), which discloses a tubular structure comprising: an elongate tubular member 11 extending between a first end and a second end, wherein the tubular member comprises an inwardly tapered portion 22 adjacent said first end, the inwardly tapered portion narrowing the tubular member in a longitudinal direction towards said first end; and a nut 14 provided internally of said tubular member at said inwardly tapered portion, said nut having an outer surface that is in contact with an inner surface of said tubular member; and an annular member 15 provided externally of said tubular member at said inwardly tapered portion, said annular member having an inner surface that is in contact with said outer surface of said tapered portion; and wherein: the inner surface of said tubular member at said inwardly tapered portion is tapered so as to extend at an angle that compliments an angle of the outer surface of said nut, and wherein said outer surface of said tubular member is tapered so as to extend at an angle that compliments an angle of said 
However, the prior art is lacking a teaching, suggestion, or motivation to modify Dewhirst so as to further include: 
at least one channel extending from said outer surface of said annular member, through both of said annular member and said tubular member and at least partially into said nut, and 
a securing member provided within said channel so as to extend from said external surface of said annular member, through said tubular member and at least partially into said nut.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL J WILEY whose telephone number is (571)270-7324. The examiner can normally be reached Mon-Fri, 9am-5pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on 5712705281. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 





/DANIEL J WILEY/Primary Examiner, Art Unit 3678                                                                                                                                                                                                        12/13/2021